Citation Nr: 0321689	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  03-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from December 1967 to 
November 1970.  Service in Vietnam is indicated by the 
evidence of record. 

The veteran was granted service connection for bilateral 
hearing loss in an April 1986 rating decision and was awarded 
a noncompensable disability rating.  In April 2001, the RO 
received the veteran's claim for an increase in the 
disability rating assigned his bilateral hearing loss.  In a 
July 2002 rating decision, the RO confirmed and continued the 
previously assigned noncompensable disability rating.  The 
veteran disagreed with the July 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 2003.  

Issues not on appeal

The Board observes that in a May 2002 rating decision, the RO 
granted service connection for prostate cancer and impotence.  
In a July 2002 rating decision, the RO awarded an increased 
rating for the veteran's service-connected posttraumatic 
stress disorder.  These actions have not been appealed by the 
veteran.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
(SOC) has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2002).  

In a June 2003 VA Form 21-4138, the veteran claimed 
entitlement to a total disability rating based on individual 
unemployment due to service connected disabilities (TDIU).  
That issue is referred to the RO for appropriate action.


REMAND

In his January 2003 VA Form 9, the veteran stated that the 
Dayton VA Medical Center (VAMC) hearing clinic had 
recommended that he get hearing aids.  The Board can find no 
hearing clinic records from the Dayton VAMC in the veteran's 
claims file, and can find no evidence of an attempt by the RO 
to obtain such records.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should undertake all necessary 
development to obtain and associate with 
the veteran's VA claims folder  all 
records from the hearing clinic of the VA 
Medical Center in Dayton, Ohio.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.

2.  If additional records are obtained, 
VBA should review the evidence of record 
and readjudicate the veteran's claim of 
entitlement to an increased disability 
rating for bilateral hearing loss.  If 
the claim remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




